 AMERICAN POSTAL WORKERS (POSTAL SERVICE)ColumbusArea Local,American PostalWorkersUnion,AFL-CIO (U.S.Postal Service)andJesse F. Williams.Case 9-CB-5337(P)19 November 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENOn 25 May 1983 Administrative Law JudgeMartin J. Linsky issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions' and to adopt the recommended Orderas modified.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Columbus Area Local, American PostalWorkers Union, AFL-CIO, its officers, agents, andrepresentatives, shall take the action set forth in theOrder as modified:1.Substitute the following for paragraph 2(a)."(a)Move to dismiss the lawsuit the RespondentfiledagainstJohn D. Harsunye in Franklin CountyMunicipal Court."2.Substitute the attached notice for that of theadministrative law judge.We note that the duty of fair representation requires that a grievancefiledby a bargaining unit member,whether union member or non-member, not be processed by the union in an arbitrary, discriminatory,perfunctory, or bad-faith mannerVaca v. Sipes,386 U.S 171 (1967).2We agree that the Respondent should be ordered to move to dismissthe, lawsuit it filed against nonmember John Harsunye seeking recoveryof expenses the Respondent incurred in processing his grievance. We findtheRespondent's reliance onBill Johnson's Restaurants V.NLRB,461U.S. 731 (1983), misplaced, because the Respondent's suit "has an objec-tive that is illegal under federal law " 461 U S at 737 fn 5. SeeLaundryWorkers Local 3 (Virginia Cleaners),275 NLRB 608 (1985).Patricia RossnerFry, Esq.,for the General Counsel.Leonard S.Sigall,Esq.,of Reynoldsburg,Ohio, for theRespondent.DECISIONSTATEMENT OF THE CASEMARTIN J. LINSKY, Administrative Law Judge. Thismatter was heard by me on February 7, 1983, in Colum-bus, Ohio. Based on an unfair labor practice charge filedon August 10, 1982, by Jesse F. Williams against the Co-277 NLRB No. 59541lumbers Area Local, American Postal Workers Union,AFL-CIO (the Respondent), the Regional Director forRegion 9 of the National Labor Relations Board issued acomplaint dated September 17, 1982. The complaint al-legesthat Respondent violated Section 8(b)(1)(A) of theNational Labor Relations Act, by billing and attemptingto collect fees from nonmembers for processing griev-ances.Respondent denied the commission of any unfairlabor practice.On consideration of the entire record, to includeposthearing briefs filed by the General Counsel and Re-spondent,' I make the followingFINDINGS OF FACT1.JURISDICTIONThe United States Postal Service (the Employer) pro-vides postal services for the United Slates of Americaand operates various facilities throughout the country inperformance of that function including its facilities inColumbus, Ohio, the only facilities involved in this pro-ceeding. The Board has jurisdiction over the Employer'soperations in this matter by virtue of Section 1209 of thePostal Reorganization Act.II.THE LABOR ORGANIZATION INVOLVEDRespondent, an affiliated local of the American PostalWorkers Union, AFL-CIO, and the American PostalWorkers Union, AFL-CIO are now, and have been atall times material, labor organizations within the meaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICEA. Issues PresentedThe issues presented are whether Respondent in June1982 violated Section 8(b)(1)(A) of the Act by posting anotice on bulletin boards at various postal facilities in theColumbus area and informing nonmembers that feeswould be charged for processing grievances of non-members, and whether Respondent violated Section8(b)(1)(A) of the Act by billing John Harsunye for thecost of handling his grievance and, when Harsunye did,not pay expenses incurred by Respondent in processinghis grievances, by filing suit in Franklin County Munici-palCourt against John Harsunye seeking to collect$9.75,which Respondent charged him fir processing hisgrievance.For the reasons below, I find consistent with Boardprecedent that Respondent violated Section 8(b)(1)(A)2of the Act.1The General Counsel's motion to correct transci ipt, which was unop-posed by Respondent, is granted2 Sec. 8(b)(1)(A) of the Act provides, in pertinent part, that:(b) It shall be an unfair labor practice for a labor organization or itsagents-(1) to restrain or coeerce (A) employees in the exercise of therights guaranteed in Section7.Providedthat this paragraph shallnot impair the right of a labor organization to prescribe its ownruleswith respect to the acquisition or retention of membershiptherein, 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The FactsThe facts in this case are undisputed. The AmericanPostalWorkers Union has an extensive history of collec-tive -bargainingwith the United States Postal Service.Their latest collective-bargaining agreement, which is ef-fective from July 21, 1981, to July 20, 1984, includes agrievance procedure culminating in final and binding ar-bitration.Although Respondent is the exclusive bargaining rep-resentative of unit employees, it is prohibited by Federallaw from having a union-security clause in its collective-bargaining agreement with the Postal Service. Membersof the bargaining unit are therefore free to remain non-members of Respondent. Currently Respondent hasabout 1250 members who pay $20.93 per month in dues.Respondent also represents another 400 unit employeeswho are nonmembers of the Union.In June 1982 Respondent posted on bulletin boards invarious postal facilities in the Columbus area a noticewhich stated:To Non-MembersNo grievances will be filed for nonmembersunlessdirectly requested by the (nonmember). Nosteward will file a step 1 nor will he or she hold astep I discussion with your supervisorunlessdirect-ly requested by the non-member.All forms will cost a nonmember $.25, all timeoff the clock spent on your grievance or any helprequested by a nonmember will cost $10.00 perhour. All items, i.e., transportation, phone calls, willbe charged to the nonmember.All nonmembers will be billed, if payment is notreceivedwithin 15 days we will take the non-member to court to recover our costs.All grievances after step 1 becomes property ofthis local.Any request for information after step 1will be atan extra expense.[Jt.Exh. 3.]Aboutthe sametime that this notice was posted, Re-spondentalso senta letter to nonmembers which statedin pertinent part:If you are not a member of the APWU we willno longer hold step 1 for you unless we are request-ed to do so by you. You will be required to pay forall expenses incurred by this local in handling yourgrievance. All forms are $.25 each, all time, off theclock, spent on your grievance will be $10.00 perhour; transportation and other expenses will becharged to you.'Any nonmember who fails to pay will be takento court to recover our losses. [Jt. Exh. 2.]John D. Harsunye, a nonmember, signed an agreementwith Respondent dated July 13, 1982, which stated inpart:I hereby give my consent to have any grievance,(No. 72181A, CM) appealed to the highest step pos-sible to receive a resolve. I understand APWU posi-tion on nonmembers' fees and I will accept respon-sibility for the financial fees pertaining to this griev-ance. I also understand that I will be "billed" forforms and [et cetera] concerning this grievance.Harsunye did not pay pursuant to his agreement andRespondent sued him in the Franklin County MunicipalCourt for $9.75. No steps have been taken to secure adefault judgment against Harsunye, although the evi-dence indicates that he is in default.The July 1982 editionof The Vindicator,Respondent'snewsletter, contained an article arguing the benefits ofunion membership. The article included the assertion that"NONUNION MEMBERS ARE FREELOADERS,"and the remark "Even in the short term you might besurprised how costly it could prove to be for you toremainoutside the Union." (G.C. Exh. 2.)Respondent incurs a number of expenses in processinggrievances of members or nonmembers of the Union. Ar-ticle 31, section 2 of the present collective-bargainingagreement allows the Postal Service to charge Respond-ent for costs incurred in supplying information neededfor processing grievances. Respondent is charged $13.40per hour for research time to get information necessaryto process grievances, and 10 cents per copy. Theseamounts must be paid in advance, and are paid out ofunion dues. Other expenses which must also be paidfrom union dues but incurred in processing' grievances ofmembers and nonmembers include the union steward'stransportationexpenses, reimbursement for steward'sleave without pay, and office expenses such as copyingmachines. Uncontradicted testimony at trial was to theeffect that taking a grievance to arbitration would cost aminimum of $1000.Respondent's letter to nonmembers stated that non-members would be charged 25 cents per form and $10per hour for leave without pay of the representative forhis or her time off the clock in handling the grievance.The 20 cents per mile which Respondent reimbursesstewards for travel in connection with processing griev-ances would also be charged to nonmembers.Respondent has continued to represent nonmembers ingrievance proceedings regardless of whether or not theyhave paid. No nonmember has been refused representa-tion because of his or her failure to pay.Jesse F. Williams, the Charging Party in this case, re-signed from the Union in March 1981 after 20 years ofmembership. In June 1982, he received a copy of thelettersentto nonmembers, which was referred to above.In August 1982, Williams filed a grievance claiming thata supervisor was doing bargaining unit work. On August10, 1982, he filed the charge which is the basis of thiscomplaint.Williams'grievancewas handled in thenormal fashion, as far as this record reflects, and Wil-liams was not charged any fee or expenses by Respond-ent for the processing of his grievance.C. Analysis and ConclusionsRespondent argues that it should be allowed to recov-er expenses- it incurs in representing nonmembers in proc-essing grievances.Union members, the argument- pro-ceeds, by paying dues pay their fair share of the expensesassociated with grievance processing and it is only fair to AMERICAN POSTAL WORKERS (POSTAL SERVICE)pass on to nonmembers the cost of processing any griev-ance they may file, especially in light of the fact that theUnion is required to process grievances of nonmembersand may be sued civilly for money damages if it breachesitsduty of fair representation.3 Respondent argues thatnonmembers who do not pick up the expenses of proc-essing their grievances are "freeloaders."The situation isaggravated by the fact that pursuant to Federal law aunion-security clause is not permitted in any collective-bargaining agreement between the Union and the PostalService.Although all these arguments have some merit, thiscase must be decided in accordance with the law as itexists as of the writing of this decision. That law is quiteclear. Section 7 of the Act specifically gives employeesthe right to refrain from joining a union. Section8(b)(1)(A)makes it an unfair labor practice for a unionor its agents to restrain or coerce employees in the exer-cise of those rights guaranteed in Section 7. A union,which is the exclusive bargaining representative of allemployees in the unit,must represent all members of thebargaining unit and deligently pursue their meritoriousgrievanceswhether those employees are dues-payingmembers of the Union or not.Vaca v. Sipes,386 U.S. 171(1967).Although the issue of so-called freeloaders may be oneof growing concern to Respondent it is not a novel issue.Over the years the Board has addressed this issue in anumber of cases to includeHughes Tool Co.,104NLRB318 (1953);Plumbers Local 141,252 NLRB 1299 (1980),Exxon Co. U.S.A.,253NLRB 213 (1980);MachinistsLocal 697 (H.O. Canfield), 223NLRB 832 (1976); andElectricalWorkers Local 396 (Central Telephone Co.), 229NLRB 469 (1977). From a study of these cases it is clearthat, in the absence of a valid union-security clause, aunion may not charge nonmembers for the processing ofgrievances or other services.Although arguments can be made to the contrary, thelaw is clear that a union violates Section 8(b)(l)(A) oftheAct by charging or threatening to charge non-members the costs of processing any grievances theymay file. Charging nonmembers the cost of providing aservice which members get free (even though they paydues) has a coercive effect on nonmembers in the exer-cise of their right to join or refrain from joining a union.It is noted that it would take over 4 years' worth ofdues to pay for the cost of one single grievance taken toarbitration. This would necessarily have a coercive effecton nonmembers in the exercise of their right to join orrefrain from joining a union. It is also noted that a unionmember who is prone to grieve more than his fellow em-ployees4 would himself become a so-called freeloader.If Respondent wants a change in the law in this area itwill have to secure it from the Board or higher author-ity.6The Supreme Court recently held that a union could be held finan-cially liable for breaching its duty of fair representation by failing to ade-quately pursue a meritorious grievance.Bowen v. Postal Service,459 U S.212(1983)4 Evidence at the hearing reflected that less than 10 percent of the bar-gaining unit employees ever grieved a matter and that some bargainingunit employees grieved substantially more often than others543Because I find that Respondent has committed theunfair labor practices noted above, I will recommendthat itcease anddesist therefrom and take certain affirm-ative action designed to effectuate the policies of theAct.CONCLUSIONS OF LAW1.Columbus Area Local, American Postal WorkersUnion,AFL-CIO is a labor organization within themeaning of Section2(5) of the Act.2.By informing nonmembers that, they would be re-quired to pay expenses Respondent incurred in process-ing the grievances of nonmembers, and by commencing alawsuit against nonmember John D. Harsunye for failingto pay expenses Respondent incurred in processing hisgrievance, Respondent has engaged in unfair labor prac-tices affecting commerce within the meaning of Sections8(b)(1)(A) and 2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record,I issuethe following recommend-edsORDERThe Respondent, Columbus Area Local, AmericanPostalWorkers Union, AFL-CIO, its officers,agents,and representatives, shall1.Cease and desist from(a)Notifying nonmembers of Respondent that theywill be billed for expenses incurred by Respondent inrepresenting such employees in grievance proceedings.(b)Requiring John D. Harsunye or any other non-member of Respondent to pay to Respondent expensesincurred by Respondent in processing grievances theyfile.(c) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Dismiss the lawsuit Respondent filed against JohnD. Harsunye in Franklin County Municipal Court.(b) Post copies of the attached notice marked "Appen-dix."6Copies of the notice, on forms provided by theRegional Director for Region 9, after being signed bytheRespondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to members and em-ployees are customarily posted. Reasonable steps shall betaken by the Respondent to ensure that the notices arenot altered, defaced, or covered by any other material.5 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall, as provided in Sec. 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses6 If this Order is enforced by a judgment of a UnitedStatescourt ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " 544DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICE To EMPLOYEESAND MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOTcharge orthreaten to charge non-membersof the Unionfor expensesincurred by theUnion in representing suchemployees in grievance pro-ceedings.WE WILL NOT threaten to file suit or file suitagainstany nonmember seeking tocollect expenses from non-members for processing grievances.WE WILL NOTin any likeor related manner restrain orcoerce employees in the exerciseof rights guaranteedthem in the NationalLabor Relations Act.WE WILLdismiss the lawsuitwe filed against John D.Harsunye in FranklinCounty Municipal Court.COLUMBUSAREALOCAL,AMERICANPOSTAL WORKERS UNION,AFL-CIO